

114 S2628 IS: National Emergency Medical Services Commemorative Work Act
U.S. Senate
2016-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2628IN THE SENATE OF THE UNITED STATESMarch 3, 2016Mr. Coons introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo authorize the National Emergency Medical Services Memorial Foundation to establish a
			 commemorative work in the District of Columbia and its environs, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the National Emergency Medical Services Commemorative Work Act. 2.FindingsCongress finds that—
 (1)each year, throughout the United States, the 850,000 first responders of Emergency Medical Services answer more than 30,000,000 calls to serve 22,000,000 patients in need of life-saving care and comfort at a moment of notice and without reservation;
 (2)with little regard for their own safety and in the face of all hazards, the first responders of Emergency Medical Services respond across the spectrum of incidents from a medical emergency of a single person to naturally occurring or manmade disasters, including terrorist attacks that threaten the entire United States;
 (3)the commitment of the first responders of Emergency Medical Services to others, at a moment of notice and despite risk, exemplifies the finest traditions of the spirit of the people of the United States;
 (4)as an element of the homeland defense strategy of the United States, Emergency Medical Services stands on the Nation’s first line of defense in the prevention and mitigation of risk from terrorist attacks, man-made incidents, and natural disasters;
 (5)the first responders of Emergency Medical Services, along with the members of Law Enforcement and Fire Services, serving in both the public and private sectors as career and volunteer emergency medical service providers—
 (A)are a critical element of the homeland and national security efforts of the United States; and
 (B)provide for the domestic tranquility of the citizens of the United States;
 (6)all too often the risks associated with the critical role of Emergency Medical Services results in an unacceptable rate of injury and fatality to first responders;
 (7)statistics compiled by the Department of Labor and the National Highway Safety Administration indicate that Emergency Medical Services providers—
 (A)die in the line of duty at a rate more than twice the national average for all occupational fatalities; and
 (B)experience an injury rate of virtually 100 percent during the careers of the providers; (8)the United States has historically and continually relied on the selfless and ultimate sacrifices made by citizens in service to the United States and the families and loved ones of citizens in service to the United States, in order to maintain the domestic tranquility, safety, and security of the United States;
 (9)the first responders of Emergency Medical Services continue to serve in this finest tradition, in the face of unacceptable sacrifice, risk, and danger in service to the United States and the citizens of the United States;
 (10)the scope of responsibility assumed by the first responders of Emergency Medical Services is broad and unique; and
 (11)the sacrifice and commitment of the first responders of Emergency Medical Services in service to the United States is deserving of a commemorative work that recognizes the sacrifice and commitment of the first responders.
			3.Authorization to Establish Commemorative Work by the National Emergency Medical Services Memorial
			 Foundation
 (a)In generalThe National Emergency Medical Services Memorial Foundation (referred to in this section as the Foundation) may establish a commemorative work on Federal land in the District of Columbia and its environs to commemorate the commitment and service represented by Emergency Medical Services.
 (b)Compliance with Standards for Commemorative WorksThe establishment of the commemorative work under this section shall be in accordance with chapter 89 of title 40, United States Code (commonly known as the Commemorative Works Act).
			(c)Payment of expenses
 (1)Responsibility of National Emergency Medical Services Memorial FoundationThe Foundation shall be solely responsible for acceptance of contributions for, and payment of the expenses of, the establishment of the commemorative work under this section.
 (2)Use of Federal funds prohibitedFederal funds may not be used to pay any expense of the establishment of the commemorative work under this section.
				(d)Deposit of excess funds
 (1)In generalIf on payment of all expenses for the establishment of the commemorative work (including the maintenance and preservation amount required by section 8906(b)(1) of title 40, United States Code), there remains a balance of funds received for the establishment of the commemorative work under this section, the Foundation shall transmit the amount of the balance to the Secretary of the Interior for deposit in the account provided for in section 8906(b)(3) of title 40, United States Code.
 (2)On expiration of authorityIf on expiration of the authority for the commemorative work under section 8903(e) of title 40, United States Code, there remains a balance of funds received for the establishment of the commemorative work under this section, the Foundation shall transmit the amount of the balance to a separate account with the National Park Foundation for memorials, to be available to the Secretary of the Interior or Administrator of General Services, as appropriate, in accordance with the process provided in section 8906(b)(4) of title 40, United States Code, for accounts established under paragraph (2) or (3) of section 8906(b) of title 40, United States Code.